 1                                                      JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   EVARISTO CORTES,                    Case No. 2:18-cv-02264-RGK-JPRx
12                                       [PROPOSED] ORDER GRANTING
             Plaintiff,                  STIPULATION FOR DISMISSAL OF
13                                       ENTIRE ACTION WITHOUT
                                         PREJUDICE
14   vs.

15 VILLAGE LIQUOR LOCKER INC.            Complaint Filed: March 19, 2018
                                         Trial Date:      None
16 D/B/A VILLAGE LIQUOR; and DOES
   1 through 10,
17
             Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                  [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire lawsuit be dismissed without
 3   prejudice in the above-entitled action, both sides to bear his and its respective costs
 4   including attorneys’ fees.
 5

 6         SO ORDERED.
 7

 8         DATED: June 14, 2019              _______________________________
 9                                                United States District Court Judge
                                                  Judge R. Gary Klausner
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 1
                                         [PROPOSED] ORDER
